Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 22, 2022

                                            No. 04-22-00685-CV

                                        IN RE Patrick MULDOON

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        On October 21, 2022, relator filed an amended petition for writ of mandamus. This court
is of the tentative opinion that a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). Respondent and real party in interest may file
a response to the petition in this court no later than January 11, 2023. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on December 22, 2022.


                                                                                    PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        CLERK OF COURT




1
 This proceeding arises out of Cause No. 2022-CI-16599, styled In the Interest of I.M.C.C., a Child, pending in the
225th Judicial District Court, Bexar County, Texas, the Honorable Norma Gonzales presiding.